Appvion, Inc.
Long Term Stock Appreciation Rights Plan

(As Amended and Restated Effective January 1, 2016)

 

ARTICLE 1.
Purpose

The Board adopted the Plan for the purpose of assisting the Company in
attracting and retaining key management employees who are in a position to make
a significant contribution to the growth and profitability of the Company by
providing a reward for performance and incentive for future endeavor.  The Plan
will be implemented through the opportunity to earn cash-settled Stock
Appreciation Rights, the value of which is related to the appreciation in the
value of the Company’s stock, but Company stock is not issued at the time of the
grant, vesting, or distribution.

ARTICLE 2.
Definitions

Capitalized words and phrases used in the Plan have the following meanings
unless otherwise expressly provided herein:

2.1Board

.  "Board" means the Board of Directors of Appvion, Inc.

2.2Cause

.  "Cause" in connection with the termination of the Participant's employment
with the Company, means that, in the judgment of the Committee, based upon any
information or evidence reasonably persuasive to the Committee, the Participant:
(1) willfully engaged in activities or conducted himself or herself in a manner
seriously detrimental to the interests of the Company or its subsidiaries and
affiliates; or (2) failed to execute the duties reasonably assigned to him or
her in a reasonably timely, effective, or competent manner; provided, however,
that the termination of the Participant's employment because of Disability shall
not be deemed to be for Cause.

2.3Change of Control

.  “Change of Control” means: (1) the termination of the ESOP or amendment of
the ESOP so that it ceases to be an employee stock ownership plan; (2) the ESOP
ceases to own a majority interest in the Company; (3) the sale, lease, exchange
or other transfer of all or substantially all of the assets of the Company (in
one transaction or in a series of related transactions) to a person or entity
that is not controlled by the Company; (4) the approval by the Company
shareholders of any plan or proposal to terminate the Company’s business, to
liquidate or dissolve the Company or to sell substantially all the Common Stock;
(5) the Company merges or consolidates with any other company and the Company is
not the surviving company of such merger or consolidation, and the surviving
company is not controlled by the persons or entities who controlled the Company
immediately prior to such merger or consolidation; or (6) any other event or
series of events whereby ownership and effective control of the Company is
transferred or conveyed to a person or entity that is not controlled by the
Company.

2.4Committee

.  “Committee” means the Compensation Committee of the Board.

2.5Common Stock

.  "Common Stock" means the common stock of Paperweight Development Corp.



Page 1 of 8

--------------------------------------------------------------------------------

 

2.6Company

.  "Company" means the affiliated group of corporations, as defined in Section
1504(a) of the Internal Revenue Code, which includes Appvion, Inc. or any
corporate successor to Appvion, Inc.  “Company” also means (except when the
context relates to a Change in Control) any subsidiary or affiliate of Appvion,
Inc. which employs an Eligible Employee (as designated by the Committee in
Accordance with Section 4.1). Any such subsidiary or affiliate of Appvion, Inc.
that has become a “Company” as provided above is deemed to have designated
Appvion, Inc. as its agent with respect to amending or terminating the
Plan.  Any such action by Appvion, Inc. shall be binding on such subsidiary or
affiliate at the time taken.

2.7Disability

.  “Disability” means a physical or mental condition of the Participant which
results in the Participant receiving benefits under an applicable Company’s long
term disability insurance plan, or in the event the Participant is not
participating in a Company long term disability insurance plan, means disability
as defined under the long term disability plan of Appvion, Inc. 

2.8Eligible Employee

.  "Eligible Employee" means an employee of Appvion, Inc. in the following
classifications:  (1) the Chief Executive Officer, (2) a Vice President or Mill
Manager, (3) a director-level employee; and (4) any other key employee of a
participating Company who has been designated by the Chief Executive Officer as
an Eligible Employee.

2.9Employment.    

References in the Plan to “employment” with the Company; “year(s) of employment”
and “termination of employment” shall in all events refer to the total period of
employment with Appvion, Inc. and any of its subsidiaries or affiliates.  For
example, a Participant’s termination of employment for purposes of the Plan
shall occur at the time the Participant is no longer employed by Appvion, Inc.,
or any of its subsidiaries or affiliates.

2.10ESOP. 

"ESOP" means the Appvion, Inc. Retirement Savings and Employee Stock Ownership
Plan.

2.11Exercise Date

.  “Exercise Date” means the date upon which a Participant delivers a Notice of
Exercise as provided herein during the Exercise Period and within the Exercise
Window indicating the Participant’s intention to cash out the Stock Appreciation
Rights granted pursuant to a particular Grant Confirmation.

2.12Exercise Period

.  “Exercise Period” means, with respect to a particular grant of Stock
Appreciation Rights, the period or periods during which such Stock Appreciation
Rights are exercisable, as determined by the Committee on the Grant Date and as
set out in the Grant Confirmation.

2.13Exercise Window

.  “Exercise Window” means each 60 day period following the date of the
announcement of the Fair Market Value assigned to the Common Stock as of June
30th and December 31st of each year as confirmed by Notice sent to each
Participant by the Company on a semi-annual basis as soon as administratively
practical after the date of announcement.

2.14Fair Market Value

.  “Fair Market Value” means the most recently assigned value to Common Stock
under the terms of the ESOP prior to the Grant Date or the Exercise Date, as
applicable and calculated in accordance with Treas. Reg.
§1.409A-1(b)(5)(iv).  For Example, the value of a Stock Appreciation
Right calculated during an Exercise Window between January 1 and June 30 will be
based on the fair market value assigned to the Common Stock under the ESOP on



Page 2 of 8

--------------------------------------------------------------------------------

 

the prior December 31 valuation. The value of a Stock Appreciation
Right calculated during an Exercise Window between July 1 and December 31 will
be based on the prior June 30 valuation.

2.15Participant

.  “Participant” means an Eligible Employee who participates in the Plan in
accordance with Article 4 and has an existing account balance.

2.16Plan

.  “Plan” means the Appvion, Inc. Long Term Incentive Plan, as set forth herein
and as amended from time to time.

2.17Plan Year

.  “Plan Year” means the fiscal year of Appvion, Inc.

2.18Representative

.  “Representative” means the personal representative of the Participant's
estate, and after final settlement of the Participant's estate, the successor or
successors entitled thereto by law.

2.19Retirement

2.20.  “Retirement” means termination of employment with the Company or an
applicable subsidiary or affiliate, after age 55 and with at least 10 years of
service.

2.20Stock Appreciation Right.  “Stock Appreciation Right” means a bookkeeping
unit and accounting mechanism designed to measure the value of a nonequity
compensation unit payable as taxable compensation to the Participant in
accordance with Article 5.  One Stock Appreciation Right has a value as
determined pursuant to Section 5.5.

2.21Vesting Date. “Vesting Date” means the date on which a Participant’s Stock
Appreciation Rights vest under the provisions of Article 5.

ARTICLE 3.
Plan Administration

3.1Committee Administration

.  The Committee shall be responsible for the operation and administration of
the Plan. The decision of a majority of the members of the Committee shall
constitute the decision of the Committee.  The Committee may act either at a
meeting at which a majority of the members of the Committee is present or by a
writing signed by all Committee members.  The Committee shall have full
discretion, power and authority to make factual determinations, construe,
interpret and administer the Plan, to adopt such rules and regulations governing
the administration of the Plan, and shall exercise all other duties and powers
conferred on it by the Plan, or which are incidental or ancillary thereto, and
may designate agents to assist it in administration of the Plan.  The Committee
shall have the sole, final and conclusive authority to determine, consistent
with and subject to the provisions of the Plan, the Eligible Employees, the
Maximum Reserved Units, the number of Stock Appreciation Rights to be awarded to
individual Participants reporting to the CEO, vesting of awards and all other
matters relating to the Plan.  Benefits will be paid only if the Committee
determines in its discretion that the applicant is entitled to them.

3.2Maximum Reserved Units

.  The maximum number of Stock Appreciation Rights that may be granted each year
shall be authorized by the Compensation Committee of the Board of Directors in
accordance with the executive compensation goals and policies.

3.3Changes in Capital Structure

.  If there is a change in the outstanding Common Stock by reason of the
issuance of additional units, recapitalization, reclassification, reorganization
or



Page 3 of 8

--------------------------------------------------------------------------------

 

similar transaction, the Committee shall proportionately adjust, in an equitable
manner, the aggregate number of available Stock Appreciation Rights and the
number of Stock Appreciation Rights held by Participants.  The adjustment shall
be made in a manner that will cause the relationship between the aggregate
appreciation in the outstanding Common Stock and the increase in value
represented by each Stock Appreciation Right to remain unchanged as a result of
the transaction.

ARTICLE 4.
Participation and Awards

4.1Annual Grants

.  Stock Appreciation Rights shall be granted, as of the first day of a Plan
Year, or as of January 1 if the Plan Year begins on or before December 31 of the
prior calendar year (the “Grant Date”), to all Eligible Employees who are
Participants with respect to that Plan Year.  By February 28, the Committee
shall determine and approve the number of Stock Appreciation Rights awarded to
the CEO, the number of Stock Appreciation Rights awarded to individual
Participants reporting to the CEO, and the Maximum Reserve Units. The number of
Stock Appreciation Rights awarded to each Participant for the upcoming Plan Year
shall be approved by the CEO, with input from other Vice Presidents, before
February 28 of each Plan Year.  The CEO shall notify Participants of the Units
awarded for a Plan Year (“Grant Confirmation”) as soon as administratively
practical after such awards have been approved.  Participants, who have been
invited to receive a grant, must accept the grant by signing an Acknowledgement
form provided by the Company.

4.2New Hires and Employment Classification Changes

.  An individual who becomes a Participant after the beginning of the Plan Year,
either as a newly hired employee or as a result of a change in employment
classification, shall be entitled to receive a grant of Stock Appreciation
Rights at the discretion of the Committee or the CEO in accordance with Section
4.1.

ARTICLE 5.
Vesting and Exercise of Units

5.1Vesting

.  A Stock Appreciation Right shall vest and, except as otherwise provided in
Section 5.3 or 5.4, become exercisable on the completion of three (3) full years
of employment commencing with the Grant Date of the Stock Appreciation Right or,
if earlier, upon the occurrence of a Change of Control.  Upon termination of
employment due to the Participant’s death, Disability or Retirement, an award of
Stock Appreciation Rights shall be 0% vested if such employment termination
occurs before the completion of one (1) full year of employment commencing with
the Grant Date, 33.3% vested if such employment termination occurs on or after
the completion of one (1) full year of employment, but before completion of two
(2) full years of employment commencing with the Grant Date, and shall be 66.7%
vested if such employment termination occurs on or after the completion of two
(2) full years of employment but before the completion of three (3) full years
of employment commencing with the Grant Date. Retirements on December 31 of any
given Plan Year shall be treated as a full year of employment for vesting
purposes. Any grant of Stock Appreciation Rights, or portion thereof, not vested
according to the foregoing schedule on the date of the Participant's termination
of employment for any reason shall be forfeited.

5.2Expiration

.  Stock Appreciation Rights shall expire, and cease to be exercisable, at the
earliest of the following times: (1) ten (10) years after the Grant Date; (2)
the close of the



Page 4 of 8

--------------------------------------------------------------------------------

 

second (2nd) Exercise Window that occurs after the Participant's termination of
employment with the Company due to death, Disability or Retirement; (3) the
close of the first (1st) Exercise Window that occurs after the Participant's
termination of employment for any reason other than death, Disability or
Retirement; or (4) immediately on termination of employment with the Company for
any reason, if the Stock Appreciation Right has not vested as of the employment
termination date.

5.3Exercise of Units

.  Vested Stock Appreciation Rights may be exercised by the Participant (or by
the Participants Representative in the event of the Participant’s death), in
whole or in part, at any time on or before the applicable Unit expiration
date.  Notwithstanding the foregoing, Stock Appreciation Rights may be exercised
only during the two (2) Exercise Window periods each Plan Year that are
established by the Company and communicated in writing to Participants.  To
initiate the process for the exercise of a Stock Appreciation Right, the
Participant shall deliver to the Company a written notice of intent to exercise,
on forms approved by the Company for such purpose, specifying the number of
units being exercised (“Notice of Exercise”).  The date of exercise of a Stock
Appreciation Right shall be determined under procedures established by the
Company, but in no event shall the date of exercise precede the date on which
the written Notice of Exercise has been received by the Company.  Provided that
all conditions precedent contained in the Plan are satisfied, the Company shall
make payment for the exercised Units in accordance with Section 5.6.

5.4Vesting and Exercise Upon Change of Control

.  Notwithstanding Sections 5.2 and 5.3 above, upon a Change of Control, all
Stock Appreciation Rights outstanding at the time of the Change of Control shall
be fully vested and exercised automatically as of such date.

5.5Unit Valuation

.   Subject to the requirements of Treas. Reg. §1.409A-1(b)(5), the value
represented by a Stock Appreciation Right upon exercise shall be the greatest
of: (1) the Fair Market Value of a share of Common Stock; (2) the price per
share of Common Stock received as a result of a Change of Control; or (3) a
public offering price on the date such unit is exercised in each case reduced by
the Fair Market Value of such Stock Appreciation Right on the Grant Date.

5.6Payment For Exercised Units

.  Upon exercise of a vested Stock Appreciation Right in accordance with Section
5.3 or 5.4, payment shall be made to the Participant (or to the Participant’s
Representative in the event of the Participant’s death) in a single sum cash
payment in an amount equal to the number of units exercised multiplied by the
Unit Valuation in accordance with Section 5.5.  This cash payment, less
applicable withholding taxes, will be paid in the currency in which such
Participant is paid the majority of his or her remuneration by multiplying the
amount by the appropriate currency exchange rate as posted in the Wall Street
Journal on the last date of the valuation of the Common Stock.  Payment will be
made as soon as practicable after exercise, but no later than two and one-half
months following year end of the taxable year in which the exercise occurred,
provided, however, that if it is administratively impracticable to make the
payment by such date, or if the payment would jeopardize the ability of the
Company to continue as a going concern, then such payment shall be made as soon
as administratively practicable or as soon as the payment would no longer have
such effect.

5.7Tax Withholding

.  The Committee shall deduct from payments made under the Plan any federal,
state or local withholding or other taxes or charges or any similar liability
payable by reason of any conferment of benefit under the Plan) which the Company
is required to deduct under applicable law.



Page 5 of 8

--------------------------------------------------------------------------------

 

5.8Change of Control Tax Provisions

. With respect to Stock Appreciation Rights awarded on or after January 1, 2016,
if any payments or benefits provided to Participants in connection with a Change
of Control under this Agreement (the “Payments”) constitute “excess parachute
payments” as defined in Section 280G of the Internal Revenue Code (the “Code”),
which are subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Payments will either be (i) reduced to the minimum
extent necessary (but in no event to less than zero) so that no portion of any
such Payment, as so reduced, constitutes an excess parachute payment or (ii)
delivered in full, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income and employment taxes and the excise
tax (and any equivalent state or local excise taxes), results in the receipt by
the Participant, on an after tax basis, of the greatest amount of payment or
benefits, notwithstanding that all or some portion of such payments or benefits
may be subject to the excise tax.  The fact that the Participant's right to
payments or benefits may be reduced by reason of the limitations contained in
this Section 5.8 will not of itself limit or otherwise affect any other rights
of the Participant other than pursuant to this Agreement.  In the event that any
payment or benefit intended to be provided under this Agreement or otherwise is
required to be reduced pursuant to this Section 5.8, cash severance payable
hereunder shall be reduced first, then other cash payments that qualify as
Excess Parachute Payments payable to the Participant, then non cash benefits
shall be reduced, as determined by the Corporation. 

For purposes of determining whether any of the Payments will be subject to the
Excise Tax and the amount of such Excise Tax, (i) any other payments or benefits
received by Participant in connection with a Change of Control or Participant’s
termination of employment shall be treated as “parachute payments” within the
meaning of section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of section 280G(b)(1) shall be treated as subject to the
Excise Tax, unless in the opinion of tax counsel selected by the Corporation’s
independent auditors and acceptable to Participant such other payments or
benefits (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code, (ii) the amount of the Payments which shall be treated
as subject to the Excise Tax shall be equal to the lesser of (A) the total
amount of the Payments or (B) the amount of excess parachute payments within the
meaning of Sections 280G(b)(1) and (4) (after applying clause (i) above, and
after deducting any excess parachute payments in respect of which payments have
been made), and (iii) the value of any non-cash benefits or any deferred payment
or benefit shall be determined by the Corporation’s independent auditors in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code.    

 

5.9Forfeitures

.  Notwithstanding any other provision of the Plan, all rights to any payments
under the Plan, shall be discontinued and forfeited, and the Company will have
no further obligation to the Participant if

a.the Participant is discharged from employment with the Company or its
subsidiaries and affiliates for Cause, or the Participant performs during the
course of his employment with the Company or its subsidiaries and affiliates
acts of willful malfeasance or gross negligence in a matter of material
importance to the Company, or



Page 6 of 8

--------------------------------------------------------------------------------

 

b.the Participant violates any express restrictive covenant between Participant
and Company (whether relating to obligations of confidentiality,
non-competition, non-solicitation or otherwise).

Absent a Change of Control, any decision of the Committee with respect to the
application of the provisions of this Section 5.9 shall have a presumption of
correctness, and the burden shall be on the Participant to rebut such
presumption by clear and convincing evidence.

5.10Presumed Competency

.  Every person receiving or claiming payments under the Plan shall be
conclusively presumed to be mentally competent until the date on which the
Committee receives a written notice in a form and manner acceptable to the
Committee that such person is incompetent and that a guardian, conservator or
other person legally vested with the interest of his or her estate has been
appointed.  In the event a guardian or conservator of the estate or any person
receiving or claiming payments under the Plan shall be appointed by a court of
competent jurisdiction, payments under the Plan may be made to such guardian or
conservator provided that the proper proof of appointment and continuing
qualification is furnished in a form and manner acceptable to the
Committee.  Any such payments so made shall be a complete discharge of any
liability or obligation of Company or the Committee regarding such payments.

5.11Forfeiture of Unclaimed Benefits

.  Each Participant shall keep the Company informed of his or her current
address. The Company shall not be obligated to search for the whereabouts of any
person.  If the Company is unable to locate any person to whom a payment is due
under the Plan or a distribution payment check is not presented for payment,
such payment shall be irrevocably forfeited at the earlier of: (1) the day
preceding the date such payment would otherwise escheat pursuant to any
applicable escheat law; or (2) the later of three (3) years after the date on
which the payment was first due or ninety (90) days after issuance of the
check.  Forfeited payments shall be returned to the Company.

ARTICLE 6.
Miscellaneous Provisions

6.1Nonguarantee of Employment

.  No employee or other person shall have any claim or right to participate in
the Plan except as designated by the Committee.  Neither the Plan nor any action
taken pursuant to the Plan shall be construed as giving any employee any right
to be retained in the employ of the Company.

6.2No Rights As Shareholder

.  Stock Appreciation Rights shall not entitle the Participant to an equity
interest in the Company nor give the Participant the rights of a shareholder in
the Company. 

6.3Nonassignable

.  Stock Appreciation Rights are an unfunded promise to pay and are not
property.  Any rights and privileges represented by a Stock Appreciation Right
may not be transferred, assigned, pledged or hypothecated in any manner, by
operation of law or otherwise, and shall not be subject to execution, attachment
or similar process except as provided in Section 6.5.

6.4Unfunded Plan

.  The Plan shall at all times be unfunded and no provision shall at any time be
made with respect to segregating assets of the Company for payment of benefits
under the Plan.  No Participant or other person shall have any interest in any
particular assets of the



Page 7 of 8

--------------------------------------------------------------------------------

 

Company and shall have only the rights of a general unsecured creditor of the
Company with respect to any rights under the Plan.

6.5Offsets

.  As a condition to eligibility to participate in the Plan, each Participant
consents to the deduction from amounts otherwise payable to the Participant
under the Plan all amounts owed by the Participant to the Company and its
subsidiaries and affiliates to the maximum extent permitted by applicable law.

6.6Limitation of Actions

.  No lawsuit with respect to any benefit payable or other matter arising out or
relating to the Plan may be brought before exhaustion of claim and review
procedures established by the Committee, and any lawsuit must be filed no later
than nine (9) months after a claim is denied or be forever barred.

6.7Amendment and Termination

.  The Board may amend or terminate the Plan at any time; provided that no
amendment to the Plan may alter, impair or reduce the number of Stock
Appreciation Rights earned before the effective date of the amendment without
the written consent of the affected Participants.  No Stock Appreciation Rights
may be awarded after the date of Plan termination although payments shall be
made in accordance with the Plan with respect to Stock Appreciation Rights
awarded before the date of Plan termination. Notwithstanding anything herein to
the contrary, the Committee, in its sole discretion, may accelerate the time for
exercise of vested Stock Appreciation Rights upon Plan termination.

6.8Internal Revenue Code Section 409A. The Plan is intended to be exempt from
the coverage of the Internal Revenue Code Section 409A, and shall be
administered and interpreted in such a way as to maintain the status of the Plan
as being so exempt.

6.9Governing Law; Jurisdiction

.  The Plan shall be governed by, and construed in accordance with, the laws of
the State of Wisconsin.  By participating in the Plan, the Participant
irrevocably consents to the exclusive jurisdiction of the courts of the State of
Wisconsin and of any federal court located in Milwaukee,  Wisconsin in
connection with any action or proceeding arising out of or relating to the Plan,
any document or instrument delivered pursuant to or in connection with the Plan.

* * * * *

10217210.2

 

 

 

 



8

--------------------------------------------------------------------------------